Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination:  1. (currently amended) A method of determining a life defining quantity of a production component manufactured by an additive manufacturing process, the method comprising: defining a plurality of components to be manufactured by an additive manufacturing process defined by a parameter set; wherein the plurality of components comprises a first test piece and a first production component; manufacturing the components in the same manufacturing batch using an additive manufacturing process and with nominally the same material composition, determining a characteristic mechanical property of the first test piece; and determining a value of a life defining quantity of the first production component as a function of the first test piece characteristic mechanical property, providing the first production component with a first indicator and providing the first test piece with a second indicator, wherein the first indicator and the second indicator associate the first production component and first test piece respectively with the determined life defining quantity, the first test piece mechanical property and the additive manufacturing parameter set, wherein for a further manufacturing batch of the plurality of components, at least one of: CAD model geometry of the manufacturing batch of the plurality of components; part numbers of the plurality of components; material powder composition; build parameters of a machine operable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115